Citation Nr: 9901024	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-25 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic 
osteoarthritis of the spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945.  

This matter was initially before the Board of Veterans 
Appeals (Board) on appeal from a November 1993 rating action 
of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined, among 
other issues, that the veteran had not submitted new and 
material evidence to warrant reopening a claim of service 
connection for bilateral high frequency sensorineural hearing 
loss, and which denied service connection for post-traumatic 
osteoarthritis.  The veteran submitted a notice of 
disagreement (NOD) in February 1994 and the RO issued a 
statement of the case (SOC) in March 1994.  The veteran's 
substantive appeal was received in May 1994.  

In August 1996 the Board determined that new and material 
evidence had not been submitted to justify reopening the 
previously denied claim of service connection for hearing 
loss and remanded the issue of entitlement to service 
connection for post- traumatic osteoarthritis.   At that 
time, the Board noted that the veteran had raised a claim of 
service connection for bilateral tinnitus; however, the RO 
had failed to address that issue and it was referred to the 
RO for proper development.  By a February 1998 rating action, 
the RO granted service connection and assigned a 10 percent 
rating for tinnitus.  Both the Informal Hearing Presentation 
prepared in October 1998 and a July 1998 Statement of 
Accredited Representation in Appealed Case in Lieu of VA Form 
646 offer argument on the issue of service connection for 
hearing loss, citing in part the recent grant of service 
connection for tinnitus.  As noted, the Board determined in 
August 1996 that new and material evidence had not been 
submitted to reopen the claim of service connection for 
hearing loss.  That decision is final.  The Board construes 
the representatives arguments as requests to reopen that 
claim.  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for hearing loss is referred to the RO for 
appropriate action. 


REMAND

The Board in August 1996 noted that the October 1994 VA 
examination was inadequate because it failed to indicate the 
etiology of the veteran's spinal arthritis.  The veteran had 
been diagnosed as having osteoarthritis of the spine, and had 
been granted service connection for post-traumatic arthritis 
of the feet.  It was further noted that the veteran appeared 
to have raised the issue of service connection for 
osteoarthritis of the spine as secondary to the service-
connected post-traumatic osteoarthritis of the feet. 

The Board remanded the case in August 1996 for an examination 
and medical opinions and for the RO to give consideration to 
38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).  
From a review of the record, including the supplemental 
statements of the case (SSOC) issued in March and May 1998, 
it is apparent that the RO did not consider 38 C.F.R. § 3.310 
and Allen.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development. 


The RO should review the record with 
consideration of 38 C.F.R. § 3.310 and 
Allen and if the denial of service 
connection for post-traumatic 
osteoarthritis of the spine is continued 
it should issue a supplemental statement 
of the case which includes the criteria 
of 38 C.F.R. § 3.310 and Allen with the 
reasons and bases for the denial.  The 
veteran and his representative should be 
furnished a copy of the supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
